Title: To James Madison from George W. Erving, 1 January 1809
From: Erving, George W.
To: Madison, James



Sir
Cadiz Jany 1. 1809.

Various complaints as to the conduct of the Consular office at this place have from time to time within these 18 months past been transmitted to me; but as far as I have examined into these, I have not found sufficient matter to authorize my taking any such harsh measure against Mr. Yznardi, as Seems to have been Expected from me by those who have made them: nor did I think it necessary for me to lay these complaints before you, because I learnt that the individuals interested had themselves recurred not only to ye. governmt, but in Some cases had made them publick by means of the news-papers.  The conduct of the Consul here has probably been more narrowly observed & more strictly Examined than that of any other, hence the frequency & the force of the complaints made: I cannot pretend to Say that he has in all these cases been wholly right, or that he may not on Some occasions have been very wrong; but less can I assume that his Errors have been those of principle rather than of judgement; and it is but justice to remark that as far as I can perceive, his proceedings have, upon the whole been far less censurable than those of some other consuls whose conduct has passed without observation.  Nevertheless, it has appeared to me desirable that some such alteration shoud be made here, as might Remove whatever real cause of complaint may exist, and as might silence those unceasing clamours with or without foundation, which are perpetually assailing the Ears of government.  I have perceived also since my arrival here, what I was not before so sensible of, that considerable inconvenience attends Mr. Yznardis Residing almost continually at Rota; this inconvenience results not only from the great importance of this post as a place of commerce, but from the peculiar character of the commercial people here, opposing more than ordinary difficulties to, & requiring therefore the peculiar vigilance & attention of a Consul.  Mr. Yznardi is himself sensible of this; he is fatigued with the contests in which he has been lately Engaged, and feels more than ever the necessity of tranquillity & Retirement: I found him perfectly disposed to accede to any arrangement which shoud remove every reasonable ground of complaint, without discrediting his long & faithful Services; having therefore previously Reconciled a difference which subsisted between him & Mr. Hackley our consul at St. Lucar, I proposed with his consent to the latter that as St. Lucar is a place of no importance he shoud remove hither and undertake the management of this consulate in quality of Vice Consul, but independant of the controul of Mr. Yznardi; and under the conditions contained in an agreement which together with the letters of these gentlemen I take the liberty herewith to transmit: this arrangement leaves Mr. Yznardi in the Enjoyment of an official character, & some small advantage from the office, & gives Mr. Hackley the full & independant Exercise of the Consular duties on his own Responsability: The public will be benefitted in the constant personal attention of Mr. Hackley to the duties of the Office, which from what I have seen of his qualities & his civic character, I trust that he will discharge with Such due correctness & independance as to merit the approbation of government: Both parties are entirely satisfied with this arrangement.  It is therefore submitted for such confirmation by the government as the President may deem to be proper.  With the most perfect Respect and Consideration I have the honor to be Sir Your very obdt.

George W Erving

